Vansuch, Matthew G.

From:                               Ronnie Holman <holmanccc@gmail.com>
Sent:                               Thursday, May 27, 2021 10:39 AM
To:                                 Vansuch, Matthew G.
Subject:                            Re: joint stipulations(1306350 v1).docx


Hello Mr. Vansuch,

thank you for sending this. However, this is inaccurate. I was not the sole proprietor of P.U.R.E. Productions, Inc. You
cannot be a sole proprietor of a 501c3, I am certain you know that. I am the Executive Director and if you look at the
Executive Board, you will see Mia Simmons name on that board. Next, you said I use P.U.R.E. Productions as my alter
ego. That is not true. I use P.U.R.E. Productions as a company as it is so. A company for film and theatrical productions.
P.U.R.E. Productions is a company that had a debt, not Ronnie Holman. Mia SImmons is a member of P.U.R.E.
Productions, which has nothing to do with this case. Money that was transferred to pay St. Ignatius was monies from
ticket sales and merchandise sales from a theatrical show. St. Ignatius was a P.U.R.E. Production debt. Ken Barnnett was
a contractor for P.U.R.E. Productions and was also paid from ticket and merchandise sales from a production.

Once again, I am a full-time student and any monies that were given to me from Mia Simmons was MY money. As I
explained before, I always gave Mia Simmons cash to hold and save for me because I did not want our money to get
mixed into the shared account. She transferred me money from the account that was mine because we could not get to
each other in person for me to pay for one thing or the other.

I apologize that you do not believe that, but that is the truth and I can not tell you anything different that is not truthful.
I am rather confused on how do you not see these things if you have access to certain things. You should be able to see
those things. I do not understand why you all are trying to make P.U.R.E. Productions not be a legitimate business that
was a limited liability company and now is an incorporated company.

Finally, is the court going to call me, or is there a number that I am supposed to call for this hearing? My God-daughter's
graduation is on the same day at the same time. This case is insane. It is taking so long for something that isn't my case
and for money that was mine. This is indeed for someone's ego.

If you have any questions, please call me at 216-322-3042 or email. Thanks.

Best,
Ronnie

On Tue, May 25, 2021 at 2:00 PM Vansuch, Matthew G. <mvansuch@brouse.com> wrote:

 Good afternoon, Mr. Holman. I did not receive any response from you to the requests for admissions. Under
 Rule 36(a)(3) of the Federal Rules of Civil Procedure, those statements are deemed admitted. You will recall
 from the judge’s order on March 3, we need to file joint stipulations of fact and legal conclusions this Friday,
 May 28. Based on the admissions, I am proposing the attached filing. If I do not hear from you by 4 pm on
 Friday, I will file the same and note that (a) the requests for admissions were deemed admitted and (b) I did
 not receive a response from you.



 Please remember that there is a telephonic pretrial with the judge on June 2 at 1:30 pm.


                                                               1


      21-05005-amk          Doc 17-4       FILED 05/28/21          ENTERED 05/28/21 14:53:56              Page 1 of 2
Matthew G. Vansuch
Attorney at Law




6550 Seville Drive Suite B | Canfield | OH | 44406
tel 330.533.6195 | fax 330.533.6198
web | bio | vCard | mvansuch@brouse.com
Akron | Cleveland | Naples | Toledo | Youngstown

Experienced in Law. Invested in You.
DISCLAIMER: This electronic transmission contains confidential information from the law firm of Brouse McDowell, a Legal Professional Association. This
information may be covered by the attorney-client privilege or constitute attorney work product. Information contained in this email is intended solely for the person
or entity named above. If you are not the intended recipient of this communication, you hereby are notified that any dissemination, distribution, downloading, or
copying of the contents is strictly prohibited and you are strictly prohibited from taking any action in reliance on the contents of this email. If you have received this
communication in error, please notify us by reply email or contact the Firm's Client Support line at 330.535.5711, Ext. 321, and delete this email and destroy all
copies. Thank you for your cooperation.




                                                                                   2


       21-05005-amk                 Doc 17-4           FILED 05/28/21                  ENTERED 05/28/21 14:53:56                            Page 2 of 2
